Case 2:19-cv-00750-RSWL-SS Document 37-1 Filed 03/26/19 Page 1 of 5 Page ID #:437

    1 KELLER/ANDERLE LLP

    2
        Jennifer L. Keller (SBN 84412)
        jkeller@kelleranderle.com
    3   Chase A. Scolnick (SBN 227631)
    4
        cscolnick@kelleranderle.com
        Jay P. Barron (SBN 245654)
    5   jbarron@kelleranderle.com
    6
        18300 Von Karman Avenue, Suite 930
        Irvine, California 92612
    7   Tel.: (949) 476-8700
    8
        Fax: (949) 476-0900

    9 Attorneys for Defendants

   10 KEVIN SPACEY FOWLER and
        M. PROFITT PRODUCTIONS, INC.
   11

   12
                            UNITED STATES DISTRICT COURT
   13
                          CENTRAL DISTRICT OF CALIFORNIA
   14
        JOHN DOE, an individual,                )   Case No.: 2:19-cv-00750-RSWL (SSx)
   15                                           )
   16                Plaintiff,                 )   DECLARATION OF JAY P.
                                                )   BARRON IN SUPPORT OF
   17          vs.                              )   DEFENDANTS’ OPPOSITION TO
   18                                           )   PLAINTIFF’S MOTION FOR
        KEVIN SPACEY FOWLER, an                 )   LEAVE TO PROCEED
   19   individual, M. PROFITT                  )   ANONYMOUSLY
   20   PRODUCTIONS, INC., a California         )
        Corporation, and DOES 1-9, inclusive.   )
   21                                           )   Date: April 16, 2019
   22                Defendant.                 )   Time: 10:00 a.m.
                                                )   Dept.: TBD
   23
                                                )
   24                                           )
                                                )   Complaint Filed: September 27, 2018
   25
                                                )
   26                                           )
                                                )
   27
                                                )
   28                                           )


         DECLARATION OF JAY P. BARRON IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
               PLAINTIFF’S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37-1 Filed 03/26/19 Page 2 of 5 Page ID #:438

    1        I, Jay P. Barron, declare as follows:
    2        1.     I am an attorney duly admitted to practice in the State of California and
    3 in the United States District Court for the Central District of California. I am senior
    4 counsel with the law firm Keller/Anderle LLP, counsel of record for Defendants
    5 Kevin Spacey Fowler (“Mr. Fowler”) and M. Profitt Productions, Inc. I make this
    6 declaration in support of Defendants’ Opposition to Plaintiff’s Motion for Leave to
    7 Proceed Anonymously (the “Motion”). I have personal knowledge of the information
    8 stated below and could testify to it under oath.
    9        2.     On behalf of Mr. Fowler, my office removed this case to federal court
   10 by filing a Notice of Removal with this Court on January 31, 2019. A true and correct
   11 copy of the Notice of Removal is docketed with this Court as ECF Document No. 1.
   12        3.     Plaintiff John Doe filed his Complaint in Los Angeles Superior Court on
   13 September 27, 2018. A true and correct copy of the Complaint was attached to the
   14 Notice of Removal and is docketed with this Court as ECF Document No. 1-1. The
   15 conformed copy stamp on the Complaint reflects that it was manually filed (not
   16 electronically filed) on September. To my knowledge, electronic filing in Los
   17 Angeles Superior Court was not available for unlimited civil matters under November
   18 2018, and it generally took at least a couple days after filing for the clerk to intake
   19 and process a document for it to be scanned, uploaded, and made publicly available
   20 on the court’s website.
   21        4.     On the same day the Notice of Removal was filed (January 31, 2019), I
   22 telephoned the Genie Harrison Law Firm, APC, counsel for Plaintiff in this action, in
   23 compliance with Local Rule 7-3, to meet and confer about Mr. Fowler’s anticipated
   24 Rule 12 motion attacking the original complaint. I informed Plaintiff’s counsel, Ms.
   25 Olszewska, that Mr. Fowler intended to bring a motion under Federal Rule of Civil
   26 Procedure 12, and described the grounds for the anticipated motion, which included
   27 a demand that Plaintiff file a complaint under his true and complete name. The parties
   28 were unable to reach a resolution.

                                           1
         DECLARATION OF JAY P. BARRON IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY STATEMENT
Case 2:19-cv-00750-RSWL-SS Document 37-1 Filed 03/26/19 Page 3 of 5 Page ID #:439

    1         5.    On February 5, 2019, I spoke again with Ms. Olszewska about the
    2 anticipated Rule 12 motion. One of the issues I raised previously was that Plaintiff’s
    3 sixth cause of action for false imprisonment was barred by the applicable one-year
    4 statute of limitations. During our February 5th call, Ms. Olszewska informed me that
    5 Plaintiff agreed to dismiss that cause of action. Plaintiff did not dismiss the claim by
    6 the time Mr. Fowler filed his motion to dismiss the original complaint on February 7,
    7 2019.
    8         6.    During my February 5th call with Ms. Olszewska, I reiterated our request
    9 that plaintiff disclose his true identity to Mr. Fowler and his counsel, given that it had
   10 not been disclosed to date. After the Rule 12 motion was filed on February 7, 2019,
   11 I received a call from Ms. Olszewska. She informed me that Plaintiff intended to file
   12 an amended complaint that eliminated the time-barred false imprisonment claim. Ms.
   13 Olszewska did not disclose any other anticipated amendments to the complaint, nor
   14 was any other change agreed upon. During that conversation, I again reiterated our
   15 request for Plaintiff’s identity. I had subsequent communications with Ms. Olszewska
   16 the following week regarding the parties’ non-consent to the magistrate judge, (see
   17 ECF Doc. No. 11), in which I also reiterated our request that Plaintiff’s identity be
   18 disclosed to us. I have continued to reiterate our request that Plaintiff’s identity be
   19 disclosed to us throughout my later communications with Plaintiff’s counsel. During
   20 these communications, Ms. Olszewska stated she would consider and internally
   21 discuss that request, but no such disclosure has occurred.
   22         7.    On February 19, 2019, Plaintiff filed his First Amended Complaint.
   23 (ECF Doc. No. 14.) Plaintiff’s filing of his First Amended Complaint was the first
   24 time my office learned that Plaintiff sought to add a party to this lawsuit. Plaintiff’s
   25 counsel had not mentioned any of our desire to add M. Profitt Productions, Inc., or
   26 any Doe defendant as parties in any discussions before the First Amended Complaint
   27 was filed.
   28         8.    After service of the original complaint but before removal to federal

                                           2
         DECLARATION OF JAY P. BARRON IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY STATEMENT
Case 2:19-cv-00750-RSWL-SS Document 37-1 Filed 03/26/19 Page 4 of 5 Page ID #:440

    1 court, Plaintiff’s counsel propounded form interrogatories and noticed Mr. Fowler’s
    2 deposition, even though they had not even disclosed Plaintiff’s identity. As Plaintiff’s
    3 counsel later acquiesced, the removal to federal court nullified that discovery. Then,
    4 as detailed in Mr. Fowler’s ex parte application (ECF No. 31), Plaintiff’s counsel
    5 refused to engage in the Rule 26(f) conference, which appears to have been done in
    6 part to delay the disclosure of Plaintiff’s identity to defense counsel.
    7        9.     Attached as Exhibit A to this declaration are printouts of screenshots
    8 from the website of the Genie Harrison Law Firm, APC, with the URL
    9 https://genieharrisonlaw.com/. The screenshots reflect articles from Deadline
   10 Hollywood and Variety, both dated September 28, 2018, regarding the Complaint that
   11 was manually filed by Plaintiff the previous day. The articles are promoted under the
   12 “Blog/News” tab of the Genie Harrison Law Firm website, with the introductory
   13 portion of the articles available on that website. A link also is provided to the full
   14 articles from the source websites.
   15        I declare under the penalty of perjury that the foregoing is true and correct to
   16 the best of my knowledge.
   17        Executed on March 26, 2019.
   18
   19                                   /s/ Jay P. Barron
   20                                          Jay P. Barron
   21
   22
   23
   24
   25
   26
   27
   28

                                           3
         DECLARATION OF JAY P. BARRON IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY STATEMENT
Case 2:19-cv-00750-RSWL-SS Document 37-1 Filed 03/26/19 Page 5 of 5 Page ID #:441

    1                                  PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    3
            I am over the age of 18 and not a party to the within action. My business
    4
      address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On March
    5 26, 2019, I served the foregoing document described as
    6
          DECLARATION OF JAY P. BARRON IN SUPPORT OF DEFENDANTS’
    7     OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
                              ANONYMOUSLY
    8
    9 on the following-listed attorneys who are not on the list to receive e-mail notices for
      this case (who therefore require manual notice) by the following means of service:
   10
   11         SERVED BY U.S. MAIL: There are currently no individuals on the list to
        receive mail notices for this case.
   12
   13        SERVED BY CM/ECF. I hereby certify that, on March 26, 2019, I
   14 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
      The filing of the foregoing document will send copies to the following CM/ECF
   15 participants:
   16
               The following are those who are currently on the list to receive e-mail
   17          notices for this case.
   18
               Genie Harrison, genie@genieharrisonlaw.com
   19          Amber Phillips, amber@genieharrisonlaw.com
   20          Mary Olszewska, mary@genieharrisonlaw.com

   21
   22         I declare under penalty of perjury under the laws of the United States that the
        foregoing is true and correct. Executed on March 26, 2019 at Irvine, California.
   23
   24
                                                     /s/ Courtney L. McKinney
   25                                                      Courtney L. McKinney
   26
   27
   28


                                                1
                                         PROOF OF SERVICE
